DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-18, 20-30 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 10-14, 17, 18, 22, 23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ruthstein et al (US 20190253362) in view of Matsunaga (US 20040066746) in view of Sood et al (US 20180114012) and further in view of Agarwal (20150055457).

As to claim 1 Ruthstein discloses a network interface comprising: circuitry in the network interface that comprises (Ruthstein ¶0009-1st sentence  receiving packet flows in a data network;¶0010): a filter circuitry to assign a packet received from a network (Ruthstein Fig.1, ¶0027- 1st sentence;); from a flow for allocation using a non-heavy flow allocation or a heavy flow allocation (Ruthstein ¶0010- classifying the assigned packet flows as mouse flows when differences between the reference byte count and the byte counts exceed a mouse threshold and assigning a lower priority to the elephant flows relative to the mouse flows in network interface controllers of the network. )a non-heavy flow allocator circuitry to assign the packet to one or more queues allocated to receive one or more packets of non-heavy flows (Ruthstein ¶0046- 2nd sentence); a heavy flow allocator circuitry to assign the packet to one or more queues allocated solely to receive one or more packets of one or more heavy flows (Ruthstein ¶0046- 2nd sentence-  NIC a QoS requirement may assign lower priority in queues to elephant flows than to mouse flows); 
Ruthstein however is silent where based at least, in part, on a receive rate of packets received from the network in the flow, wherein the filter is to apply a rule to allocate the packet from the flow, wherein the rule is to indicate whether the flow is assigned to the non-heavy flow or the heavy flow- in other words classifying and allocating flows based on packet transfer rate: However in an analogous art Matsunaga remedies this deficiency: (Matsunaga ¶0071, ¶0072., ¶0081). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the teachings of Ruthstein with that of Matsunaga for the purpose of classifying flows according to packet transfer rates (Matsunaga ¶0072).
Both Ruthstein and Matsunaga however are silent with regard to a direct memory access (DMA) engine to transfer copy the packet to an assigned queue based on the non-heavy flow allocation or the heavy flow allocation. However in an analogous art Sood remedies this deficiency: Sood ¶0074- 3rd sentence- the packets may be copied from a packet buffer (not shown) in NIC port 628 using various transfer mechanisms, such as a direct memory access (DMA) transfer that copies packets from NIC packet buffers to buffers or queues) .Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein and Matsunaga with that of Sood for the purpose of utilizing a transfer mechanism for the transfer of copied packets (Sood ¶0074- 3rd sentence).
All inventors however are silent wherein the one or more queues are associated with one or more processor cores. However in an analogous art Agarwal remedies this deficiency; (Agarawal ¶0044- penultimate sentence- In some embodiments, one core of a multi-core processor manages each queue ). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein, Matsunaga and Sood with that of Agarwal for the purpose of efficiently and dynamically managing multiple queues (Agarawal – Abstract).

As to claim 5 the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal disclose the network interface of claim 1, comprising circuitry logic to determine if the receive rate of the packets in the flow meets or exceeds a threshold over an interval of time, and is to configure the rule to allocate the flow as a non-heavy flow based on the receive rate of the packets in the flow not meeting and not exceeding the threshold over an interval of time or configure the rule to allocate the flow as a heavy flow based on the receive rate of the packets in the flow meeting or exceeding the threshold over an interval of time. (Ruthstein ¶0038, ¶0039 and Table.2, Matsunaga ¶0071, ¶0072., ¶0081)

As to claim 6 the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal disclose the network interface of claim 1, comprising circuitry logic to determine if a heavy flow is to be re-assigned as a non-heavy flow based on the receive rate of the packets in a flow not meeting and not exceeding a threshold over an interval of time and based on the determination that the heavy flow is to be re-assigned as non-heavy flow change the rule for the heavy flow to indicate the heavy flow is non heavy (Ruthstein ¶0038, ¶0039 ¶0049- last sentence and Table.2, Matsunaga ¶0071, ¶0072., ¶0081)

As to claim 7 the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal disclose the network interface of claim 1, comprising circuitry logic to determine if a non-heavy flow is to be re-assigned as a heavy flow based on the receive rate of the packets in the non-heavy flow meeting or exceeding a threshold for an interval of time and based on the determination that the heavy flow is to be re-assigned as heavy flow change the rule for the non-heavy flow to indicate the non-heavy flow is heavy Ruthstein ¶0049- last sentence Matsunaga ¶0071, ¶0072., ¶0081)

As to claim 10 the combined teachings Ruthstein, Matsunaga, Sood and Agarawal disclose the network interface of claim 1, wherein the circuitry to assign the packet to one or more queues allocated to receive one or more packets of non-heavy flows or assign the packet to one or more queues allocated solely to receive one or more packets of one or more heavy flows is to select a queue dedicated for allocation of packets from heavy flows, the heavy flow allocator circuitry for a heavy flow is to select [[a]] one or more queues by a round robin calculation (Matsunaga ¶0065- queue selecting means 307, 308, and 309 may be simple round robin scheduling).

As to claim 11 the combined teachings of Ruthstein, Matsunaga, Sood and Agarwal disclose the network interface of claim 1, comprising a first set of queues is associated with a first group of processor cores and the first set of queues are allocated for use by one or more non-heavy flows and comprising a second set of queues is associated with a second group processor cores and the second set of queues are allocated for use by one or more heavy flows, wherein the first set and second set are different(Agarwal ¶0044- last sentence-eight cores would manage the eight queues of the NIC- in other words separate cores managing separate queues. Fig.2, ¶0046- queue management system…..In some embodiments, the default queue 207 serves all the low-traffic VMs, i.e., serves any VM that has less traffic than a pre-set traffic threshold- less traffic indicative of a mouse flow). 

As to claim 12 the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal disclose the network interface of claim 1, wherein the flow comprises a Transmission Control Protocol (TCP) connection (Matsunaga ¶0036, ¶0037- transport layer's protocol identified by the protocol type identifying means is TCP (Transmission Control Protocol).

As to claim 13 the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal disclose the network interface of claim 1, comprising one or more of a host device, server, rack, or data center (Ruthstein, Fig.1 ¶0027-1st sentence- The element 10 can be configured a host channel adapter, ), wherein the one or more of a host device, server, rack, or data center is to process the packet received in the one or more queues allocated solely to receive one or more packets of heavy flows (Ruthstein ¶0046- 2nd sentence- in a NIC a QoS requirement may assign lower priority in queues to elephant flows than to mouse flows).

As to claim 14 Ruthstein discloses a method  for allocating  pockets in a flow for processing , the method comprises:  determining a flow associated with a receiver packet , wherein the received packet is received from a network (Ruthstein ¶0009-1st sentence  receiving packet flows in a data network;¶0010 , Fig.1, ¶0027- 1st sentence;); apply a flow allocation rule  associated with the flow wherein the flow allocation rule comprises a flow for allocation using a non-heavy flow allocation or a heavy flow allocation (Ruthstein ¶0010- classifying the assigned packet flows as mouse flows when differences between the reference byte count and the byte counts exceed a mouse threshold and assigning a lower priority to the elephant flows relative to the mouse flows in network interface controllers of the network. )a non-heavy flow allocator circuitry to assign the packet to one or more queues allocated to receive one or more packets of non-heavy flows (Ruthstein ¶0046- 2nd sentence); a heavy flow allocator circuitry to assign the packet to one or more queues allocated solely to receive one or more packets of one or more heavy flows (Ruthstein ¶0046- 2nd sentence-  NIC a QoS requirement may assign lower priority in queues to elephant flows than to mouse flows); 
Ruthstein however is silent where based at least, in part, on a receive rate of packets received from the network in the flow, wherein the filter is to apply a rule to allocate the packet from the flow, wherein the rule is to indicate whether the flow is assigned to the non-heavy flow or the heavy flow- in other words classifying and allocating flows based on packet transfer rate: However in an analogous art Matsunaga remedies this deficiency: (Matsunaga ¶0071, ¶0072., ¶0081). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the teachings of Ruthstein with that of Matsunaga for the purpose of classifying flows according to packet transfer rates (Matsunaga ¶0072).
Both Ruthstein and Matsunaga however are silent with regard to a direct memory access (DMA) engine to transfer copy the packet to an assigned queue based on the non-heavy flow allocation or the heavy flow allocation. However in an analogous art Sood remedies this deficiency: Sood ¶0074- 3rd sentence- the packets may be copied from a packet buffer (not shown) in NIC port 628 using various transfer mechanisms, such as a direct memory access (DMA) transfer that copies packets from NIC packet buffers to buffers or queues) .Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein and Matsunaga with that of Sood for the purpose of utilizing a transfer mechanism for the transfer of copied packets (Sood ¶0074- 3rd sentence).
All inventors however are silent wherein the one or more queues are associated with one or more processor cores. However in an analogous art Agarwal remedies this deficiency; (Agarawal ¶0044- penultimate sentence- In some embodiments, one core of a multi-core processor manages each queue ). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein, Matsunaga and Sood with that of Agarwal for the purpose of efficiently and dynamically managing multiple queues (Agarawal – Abstract).

As to claim 17 the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal disclose the method of claim 14, comprising: determining if a receive rate of packets in the flow meets or exceeds a threshold; setting a flow allocation rule to allocate the flow as a non-heavy flow based on the receive rate of the packets in the flow not meeting and not exceeding the threshold over a time interval or setting a flow allocation rule to allocate the flow as a heavy flow based on the receive rate of the packets in the flow meeting or exceeding the threshold over a time interval. (Ruthstein ¶0038, ¶0039 and Table.2, Matsunaga ¶0071, ¶0072., ¶0081)

As to claim 18 the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal disclose the method of claim 14, comprising: changing the flow allocation rule to identify the flow as heavy based on a receive rate of the packets in the flow meeting or exceeding a threshold over a time interval and changing the flow allocation rule to identify the flow as non-heavy based on a receive rate of the packets in the flow not meeting and not exceeding a threshold over a time interval(Ruthstein ¶0038, ¶0039 ¶0049- last sentence and Table.2, Matsunaga ¶0071, ¶0072., ¶0081).

As to claim 22 the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal disclose the method of claim 14, wherein the flow comprises a Transmission Control Protocol (TCP) connection (Matsunaga ¶0036, ¶0037- transport layer's protocol identified by the protocol type identifying means is TCP (Transmission Control Protocol).

As to claim 23 Ruthstein discloses a system comprising: a classifier to determine a flow associated with a received packet wherein the received packet is received from the network (Ruthstein (Ruthstein ¶0009-1st sentence  receiving packet flows in a data network;¶0010 , Fig.1, ¶0027- 1st sentence;¶0010- classifying the assigned packet flows as mouse flows when differences between the reference byte count and the byte counts exceed a mouse threshold and assigning a lower priority to the elephant flows relative to the mouse flows in network interface controllers of the network); a filter based on whether the flow of the received packet is considered heavy or not heavy (Ruthstein ¶0043);an allocator to assign the received packet to a queue associated with a allocated solely to receive one or more packets of a heavy flow if the flow is considered heavy or assign the received packet to a queue associated with a non-heavy flow if the flow is considered not heavy (Ruthstein ¶0046);
Ruthstein however is silent where the filter is configured to apply a rule based on whether the flow is heavy or not -in other words classifying and allocating flows based on packet transfer rate, However in an analogous art Matsunaga remedies this deficiency: (Matsunaga ¶0071, ¶0072. ¶0081). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the teachings of Ruthstein with that of Matsunaga for the purpose of classifying flows according to packet transfer rates (Matsunaga ¶0072).
Ruthstein and Matsunaga combined however are silent where the system comprises a computing platform comprising one or more processors and one or more memory devices and a network interface communicatively coupled to the computing platform, the network interface comprising, and a direct memory access (DMA) engine to transfer the packet to the assigned queue. However in an analogous art Sood remedies this deficiency: Sood Fig.6, ¶0069- compute platform 602; ¶0073-4th – 6th sentences- In addition to a processor and memory…. NIC ports 628 and 630, coupled to a physical network 632 ¶0074- 3rd sentence- such as a direct memory access (DMA). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein and Matsunaga with that of Sood for the purpose of utilizing a transfer mechanism for the transfer of copied packets (Sood ¶0074- 3rd sentence).
All inventor however are silent wherein the queue allocated solely to receive one or more packets of a heavy flow and the queue associated with a non-heavy flow are associated with at least one core However in an analogous art Agarwal remedies this deficiency; (Agarawal ¶0044- penultimate sentence- In some embodiments, one core of a multi-core processor manages each queue ). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein, Matsunaga and Sood with that of Agarwal for the purpose of efficiently and dynamically managing multiple queues (Agarawal – Abstract).

As to claim 25 the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal disclose the system of claim 23, wherein the assign the received packet to a queue associated with allocated solely to receive one or more packets of a heavy flow comprises a round robin calculation (Matsunaga ¶0065- queue selecting means 307, 308, and 309 may be simple round robin scheduling).

Claim 26- 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ruthstein in view of Agarwal.

As to claim 26 Ruthstein discloses an apparatus comprising: a network device comprising (Ruthstein , Fig.1,¶0027): circuitry to allocate a received packet based on at least in part on whether the packet is associated with an elephant or mouse flow (¶0010- classifying the assigned packet flows as mouse flows when differences between the reference byte count and the byte counts exceed a mouse threshold and assigning a lower priority to the elephant flows relative to the mouse flows in network interface controllers of the network)) wherein the received packet is received from a network(Ruthstein ¶0009-1st sentence  receiving packet flows in a data network) process packets solely of an elephant flow(Ruthstein ¶0046- 2nd sentence)and process packets of a mouse flow (Ruthstein ¶0046- 3rd sentence)
Ruthstein however is silent where the received packet is allocated to a particular central processing unit (CPU) core based on at least in part on whether the packet is associated with the elephant or mouse flow and where the CPU cores processing elephant flow and mouse flows are separate. However in an analogous art Agarwal remedies this deficiency: (Agarwal ¶0044- last sentence-eight cores would manage the eight queues of the NIC- in other words separate cores managing separate queues. Fig.2, ¶0046- queue management system…..In some embodiments, the default queue 207 serves all the low-traffic VMs, i.e., serves any VM that has less traffic than a pre-set traffic threshold- less traffic indicative of a mouse flow). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein with that of Agarwal for the purpose of managing queues into different kind of pools (Agarwal ¶0046-1st sentence).
 
 As to claim 27 the combined teachings of Ruthstein and Agarwal discloses the apparatus of claim 26, wherein to allocate a received packet to a particular central processing unit (CPU) core based on at least in part on whether the packet is associated with an elephant or mouse flow, the circuitry is to allocate the received packet to a particular queue associated with an elephant or mouse flow (Agarwal ¶0046).

As to claim 28 Ruthstein discloses a computer-readable medium comprising instructions stored thereon, that if executed by one or more processors (Ruthstein ¶0024), cause the one or more processors to: configure a network interface to: assign a packet received by the network interface solely to process packets of an elephant flow if the packet is part of an elephant flow and assign a packet received by the network interface for processing packets of a mouse flow if the packet is part of a mouse flow (Ruthstein ¶0046). 
Ruthstein however is silent where the one or more processors execute a driver for the network interface and processing by a core allocated solely to process packets of the elephant flow or mouse flow. However in analogous art Agarwal remedies this deficiency: (Agarwal 435 of Fig.4- PNIC drivers; ¶0004- 2nd and 3rd sentences; ¶0057- 2nd sentence; ¶0035- 4th sentence; Agarwal ¶0044- last sentence, ¶0046).
Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein with that of Agarwal for the purpose of managing queues into different kind of pools (Agarwal ¶0046-1st sentence).

Claims 4, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ruthstein in view of Matsunaga in view of Sood  in view of Agarwal and further in view of Persson et al (US 20150089495). 

As to claim 4 the combined teachings of Ruthstein, Matsunaga, Sood and Agarwal disclose the network interface of claim 1, however silent comprising application acceleration logic to allocate an application thread that is to access data from the flow for execution on a same core that is to perform packet processing on the flow. However in an analogous art Persson remedies this deficiency: (Persson ¶0054- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein, Matsunaga, Sood and Agarwal with that of Persson for the purpose of facilitating the submission of tasks from an application (Persson ¶0046- last sentence).

As to claim 21 the combined teachings Ruthstein, Matsunaga, Sood and Agarwal disclose the method of claim 14, however silent in comprising allocating an application thread that is to access data from packets of the flow for execution on a same core that is to process packets of the flow However in an analogous art Persson remedies this deficiency: (Persson ¶0054- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein, Matsunaga, Sood and Agarwal with that of Persson for the purpose of facilitating the submission of tasks from an application (Persson ¶0046- last sentence)..

As to claim 24 the combined teachings of Ruthstein, Matsunaga, Sood and Agarwal disclose the system of claim 23, however silent in comprising application acceleration logic to allocate an application thread that is to access data from the flow for execution on a same core that is to perform packet processing on the flow. However in an analogous art Persson remedies this deficiency: (Persson ¶0054- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein, Matsunaga, Sood and Agarwal with that of Persson for the purpose of facilitating the submission of tasks from an application (Persson ¶0046- last sentence).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruthstein in view of Matsunaga in view of Sood in view of Agarwal and further in view of Malloy et al (US 20180159771)

As to claim 8 the combined teachings of Ruthstein, Matsunaga, Sood and Agarwal disclose the network interface of claim 1, however silent comprising circuitry is to apply receive side scaling (RSS) to select a assign the packet to the one or more queues allocated to receive one or more packets of non-heavy flows for the packet in the flow. However in an analogous art Malloy remedies this deficiency: (Malloy ¶0010- 6th sentence- RSS switch can also include an assignment module configured to assign network processing loads associated with the packets ¶0027- penultimate sentence- RSS switch… distribute network processing loads of packets in a single queue) Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein Matsunaga and Sood with that of Malloy for the purpose distributing packets in to one or more queues (Malloy ¶0027- penultimate sentence).

As to claim 20 the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal disclose the method of claim 14, wherein the selecting a queue from a group of queues allocated to non-heavy flows comprises applying receive side scaling (RSS) to select a queue for the packet in the flow (Malloy ¶0010- 6th sentence- RSS switch can also include an assignment module configured to assign network processing loads associated with the packets)... Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein, Matsunaga, Sood and Agarawal with that of Malloy for the purpose distributing packets in to one or more queues (Malloy ¶0027- penultimate sentence).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ruthstein in view of Agarwal and further in view of Persson.

As to claim 30 the combined teachings of Ruthstein and Agarwal discloses the computer-readable medium of claim 28, however silent comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to: allocate an application thread that is to access data from the flow for execution on a same core that is to perform packet processing on the flow. However in an analogous art Persson remedies this deficiency: (Persson ¶0054- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Ruthstein and Agarwal with that of Persson for the purpose of facilitating the submission of tasks from an application (Persson ¶0046- last sentence).


Allowable Subject Matter
Claims 2, 3, 15, 16, and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462